Case 6:99-cr-00070-ADA Document 674-1 Filed 08/13/20 Page 1of 3

EXHIBIT 1

 
 

 

 

 

5. . den\Users\ WAS 5486 6:99 -6F- 00070 “>. a A oop OADR STS 674-1 Filed 08/13/20 Page 2 of 3
Name ° | Type | Compressed size Password ... 4
". 46.pdf Adobe Acrobat Document 104KB No
(asuk  AdobeAcobatDocument = ARB No
—éipdf  =SS*é<“«s*‘i‘é*Aé‘]AcrObatDOCUment =©=©—©—©—©—©—©) AOKB No
™. 62. pdf Adobe Acrobat Document 23KB No
=. 63.pdf Adobe Acrobat Document 214KB Na
=. 64. pdf Adobe Acrobat Document 52KB No
™. 65.pdf Adobe Acrobat Document 23KB No
=. 68. pdf Adobe Acrobat Document 24 KB No
"= 75.pdf Adobe Acrobat Document 264KB No
7 78. pdf Adobe Acrobat Document 23KEB No
=. 120.pdf Adobe Acrobat Document 1462 KB No
=. 157. pdf Adobe Acrobat Document 27 KE Mo
so 199. pdf Adobe Acrobat Dacument B64 KB Mo
= 214.pdf Acobe Acrobat Document BIKE No
= 216.pdf Adobe Acrobat Document 30KB No
™. 217.pdf Adobe Acrobat Document 48KB No
= 223.pdf Acobe Acrobat Docurnent 51 KB No
=. 224, pdf Adobe Acrobat Document WKB No
=. 226.pdf Adobe Acrobat Dacument 553 KB Mo
"! 227.pdt Adobe Acrobat Document 23KB No
=. 228,pdf Adobe Acrobat Docurnent 57KB No
=. 229.pdf Adobe Acrobat Document 23KB No
=. 230. pdf Adobe Acrobat Document 76RKB Mo
= 234.pdf Adobe Acrobat Document 25KB No
7 235.pdf Acobe Acrobat Document 24KB Ne
= 237.pdf Adobe Acrobat Document 1S4KB No
= 238.pdf Adobe Acrobat Document 55 KB No
"3. 239.pdf Adobe Acrobat Document 54KB No
"J. 240.pdf Adobe Acrobat Document 38KB No
7 241 .pdf Adobe Acrobat Document 26KB Wo
7 257,.pdf Adobe Acrobat Document 24 KB No
=. 258. pdf Adobe Acrobat Document 24KB No
"3. 259.pdf Adobe Acrobat Document 45 KB No
"a. 261.pdf Adobe Acrobat Document 42 KB No
=. 262. pdf Adobe Acrobat Document 49KB Wa
= 270.pdf Adobe Acrobat Document 25KB No
7 281.pdf Adobe Acrobat Document 23KB Ne
=. 303. pdf Adobe Acrobat Document 32KB No

 
 

&

“i. 391,pdf
= 395.pdf
= 399.pdf
“401 .pdf
= 406.pdf
“1. 422.pdt
= 603.pdf
= 604.pdf
= 607.pdf
= 608.pdf
=. 611 .pelf

(4-1 Filed 08/13/20
at Document

Adobe Acrobat Document
Adobe Acrobat Document
Adobe Acrobat Document
Adobe 4

Case 6:99-cr-00070-ADA ARQSUMEsnt

crobat Document
Adobe Acrobat Document
Adobe Acrabat Document
Adobe Acrobat Document
Adobe Acrabat Document
Adobe Acrobat Document
Adobe Acrobat Document

Adobe Acrobat Document
Adobe Acrobat Document
Sdobe Acrobat Decument
Adobe Acrobat Document
Adobe Acrobat Document
Adobe Acrobat Document
Sdobe Acrobat Document
Sdobe Acrobat Docurment
Adobe Acrobat Decument
Adobe Acrobat Document
Adobe Acrobat Document
Adobe Acrobat Document
Adobe Acrobat Document
Adobe Acrobat Document

Scdobe Acrobat Document

Page 3 of 3
40KB No
42KB No

1537 KB No
f2KB No
B9KB No
36KB Na
42KB No

305 KB No

42KB No
23KB No

Mem

35 KB
A5 KB
AI KB

2,189 KB

e

; 1
2,208 KB

35 KB
31 KB
41 KB
90 KB
5 KB:
33 KB
46 KB
46 KB
42 KB

62 KB

 

 
